DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered. Claims 1, 29 and 30 were amended. Claim 31 was newly added. Claims 2-6, 9-12 and 16-18 stand cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of claims under 35 U.S.C. 103 as being unpatentable over Moussa et al. (US 2014/0140985) and Ahmad et al. ("A review on therapeutic potential of Nigella sativa: A miracle herb" Asian Pac J Trop Biomed, 2013, 3(5): 337-352) as evidenced by Marsik et al. (“In vitro Inhibitory Effects of Thymol and Quinones of Nigella sativa Seeds on Cyclooxygenase-1- and -2-Catalyzed Prostaglandin E2 Biosynthesis” Planta Med 2005, 71, 739-742); as well as the rejection in further view of Reh et al. (US 2018/0007935) are withdrawn. Applicant’s amendment to require a COX-2 inhibitor from a source other than the black seed oil in combination with C60 and black seed oil (claims 29 and 30) and with a medium chain triglyceride from a source other than black seed oil (claim 1) is free of the prior art. Black seed oil is well-known to contain COX-2 inhibitors, including thymoquinone (see Ahmad et al. as evidenced by Marsik et al.). It may very well be obvious to combine black seed oil with a second COX-2 inhibitor with the reasonable 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “The neutraceutical composition in claim 1, further comprising a COX-2 inhibitor.” The claims dependent on claim 21 recite limitations further limiting the scope of the COX-2 inhibitor specifying it is a specific COX-2 inhibitor (claim 22), it has an IC50 less than 0.5 micromolar (claim 23), that it is derived from a plant product (claim 24), that it is thymoquinone (claim 25) and amounts of thymoquinone in claims 26 and 27. Claim 28 depends from claim 21 and specifies the purity of the C60. These claims are indefinite as it is unclear how many COX-2 inhibitors are required to be in the composition. It is unclear if the COX-2 inhibitor of claims 21-28 is merely describing the nature of the 
The nutraceutical composition of claim 1, wherein the COX-2 inhibitor from a source other than the black seed oil is _______. 
Should applicant be intending to further define the nature of the COX-2 inhibitors found in the black seed oil the examiner suggests amending claim 1 to recite the limitation “a plant derived COX-2 inhibitor from black seed oil” instead of “black seed oil”. Then claims 22-27 could be amended to depend from claim 1 with language like “wherein the plant derived COX-2 inhibitor of claim 1 is _______.”, while cancelling claim 21 and amending claim 28 to depend from claim 1. 
It is also possible that applicant intends to include a third COX-2 inhibitor which is different from those found in black seed oil, and different from the COX-2 inhibitor from a source other than black seed. In this situation the examiner suggests amending claim 21 to recite “further comprising a third COX-2 inhibitor” or “further comprising an additional COX-2 inhibitor different from those found in black seed oil and different than the COX-2 inhibitor from a source other than the black seed oil.”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1, 7-8, 13-15, 19, 21-29 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,709,675 as evidenced by More et al. (“Intensified synthesis of structured lipids from oleic acid rich moringa oil in the presence of supercritical CO2” Food and Bioproducts Processing, 112, 2018, 86-95) and  Gafner et al. (“Biologic evaluation of curcumin and structural derivatives in cancer chemoprevention model systems” Phytochemistry 65, 2004, 2849-2859). This rejection is maintained but has been modified in order to address the claim amendments. 


Claims 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 9-11, 13-19,and 21 of US Patent No. 10,842738 as evidenced by Gafner et al. (“Biologic evaluation of curcumin and structural derivatives in cancer chemoprevention model systems” Phytochemistry 65, 2004, 2849-2859). The remaining claims, 1, 7-8, 13-15, 19, 21-28 and 31 are rejected on the ground of 1, 5-7, 9-11, 13-19,and 21 of US Patent No. 10,842738 as evidenced by Gafner et al. (“Biologic evaluation of curcumin and structural derivatives in cancer chemoprevention model systems” Phytochemistry 65, 2004, 2849-2859) in view of Moussa et al. (US 2014/0140985, of record).
Regarding claims 29 and 30, although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fall completely within the instant claim scope and thereby anticipate the instant claims. Specifically, the copending claims are directed to a nasal spray comprising C60, curcumin, which as evidenced by Gafner et al. is a COX-2 inhibitor and is from a source other than black seed oil (see abstract and Table 1) and black seed oil packaged in a mist-producing device (claim 1) and a method of treating a respiratory condition with the like (claim 11). No other active ingredients are recited in the patented claims and therefore the patented claims anticipate claims 29 and 30.
Regarding the remaining claims, 1, 7-8, 13-15, 19, 21-28 and 31, the patented claims do not include a medium chain triglyceride from a source other than the black seed oil. Moussa et al. teach compositions comprising C60 (also referred to throughout as [60]fullerene and Ceo) and a carrier oil which is most preferably a vegetable oil (abstract, [0011], [0018]—see lower 1/3 of both columns on p. 3 including olive oil, coconut oil and sunflower oil, linoleic acid and oleic acid, among others, Example 1 [0021]). These oils, as evidenced by the instant specification paragraph 12 contain medium chain triglycerides. Olive oil is the oil used in the working examples. 
.
Response to Arguments
Applicant did not submit arguments in response to the NSDP rejections presented. As no arguments have been presented on the merits of the rejections, the rejections are maintained.
Conclusion
Claims 1, 7-8, 13-15, 19, and 21-31 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kortney Klinkel, whose telephone number is (571)270-5239.  The examiner can normally be reached on Monday-Friday 10 am to 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fereydoun Sajjadi can be reached on 571-272-61753311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699